Citation Nr: 1540016	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-44 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a higher level of special monthly compensation (SMC) to include aid and attendance.

2. Entitlement to an initial rating in excess of 40 percent for muscle weakness of the left upper extremity, residuals of cervical spine surgery.

3. Entitlement to an initial rating in excess of 40 percent for muscle weakness of the left lower extremity, residuals of cervical spine surgery.


REPRESENTATION

Appellant represented by:	Widener University School of Law Veterans Law Clinic


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had service from December 1958 to August 1959.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2012 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The June 2012 rating decision, in part, granted special monthly compensation under 38 U.S.C.A. § 1114 (l) and (p).  The Veteran appealed that decision, arguing he should instead be awarded special monthly compensation under 38 U.S.C.A. § 1114 (o) or (r).  The August 2014 rating decision granted separate 40 percent ratings for left upper and lower extremity residuals of cervical spine surgery.  The Veteran appealed that decision, arguing he is entitled to higher ratings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Veteran filed a notice of disagreement with the August 2014 rating decision granting separate 40 percent ratings for left upper and lower extremity residuals of cervical spine surgery.  He contended he was entitled to higher ratings for each.  However, no statement of the case (SOC) has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

The Board notes that although the Veteran expressed his disagreement with the assigned ratings on a VA Form 9, his statement is only his initial disagreement with the ratings first assigned by the RO in the November 2014 VA rating decision.  Therefore, as no SOC has been issued and the appeal has not been perfected to the Board, the Board does not yet have jurisdiction over the issue of entitlement to higher initial ratings for left upper and lower extremity residuals of cervical spine surgery.

The appeal in the matter of entitlement to a higher level of special monthly compensation has been perfected to the Board.  However, such entitlement is inextricably intertwined with the question of whether the Veteran is entitled to a higher rating for loss of use of his left upper and lower extremities.

The Veteran's current award of special monthly compensation under 38 U.S.C.A. § 1114(l) is based on his loss of use of his right upper and lower extremities due to his service-connected complete paraparesis/right hemiparesis of the right and lower extremities, residuals of cervical spine surgery.  He contends that he meets the requirements for a higher rating for his left side extremities based on loss of use, and therefore is also entitled to an increase in special monthly compensation based on that loss of use.  Specifically, he argues that he is entitled to the higher rate of special monthly compensation under 38 U.S.C.A. § 1114(o) because he is entitled to the rate provided in subsection (m) based on loss of use of both legs and the rate provided in subsection (n) based on the loss of use of both arms.

Special monthly compensation under 38 U.S.C.A. § 1114(o) requires that, as the result of service-connected disability, the Veteran would be entitled to two or more of the rates provided in subsections (l) through (n).  As pertinent to this case, subsection (m) is for application where a veteran has loss of use of both hands or both legs with factors preventing natural knee action with prosthesis in place.  As pertinent to this case, subsection (n) is for application where a veteran has loss of use of both arms with factors preventing natural elbow action with prosthesis in place.

Under 38 U.S.C.A. § 1114(r), any veteran otherwise entitled to compensation authorized under subsection (o), at the maximum rate authorized under subsection (p), or at the intermediate rating authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k), is in need of regular aid and attendance, then the Veteran is entitled to an additional allowance for monthly aid and attendance.

The Board notes that since the August 2014 SOC, the Veteran has submitted additional medical evidence in the form of a letter dated in December 2014 from his private physician, Dr. AF.  This additional evidence should be considered by the RO.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a statement of the case concerning his claim for higher initial ratings for muscle weakness of the left upper and lower extremities, residuals of cervical spine surgery.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2. Also readjudicate the claim for a higher level of special monthly compensation to include aid and attendance in light of any additional evidence added to the record and any change in the Veteran's rating for muscle weakness of the left upper and lower extremities, residuals of cervical spine surgery.  

If a higher level of special monthly compensation remands denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




